Claimant worked as an assistant manager at a retail store. She resigned from her position after it was eliminated and she was assigned to the position of sales clerk. Claimant was denied unemployment insurance benefits on the basis that she voluntarily left her employment without good cause. Claimant argues, inter alia, that she was justified in leaving her position because she was not reasonably suited for it by training and experience. We find this argument to be unpersuasive. There was testimony at the hearing that the employer eliminated claimant’s position as assistant manager and changed to a system of comanagers due to problems with employee morale and accountability. Claimant was assigned to the position of sales clerk performing many of the same duties that she had as assistant manager and receiving the same compensation. In view of this, we find that the Board’s decision that claimant voluntarily left her employment without good cause is supported by substantial evidence. We have considered claimant’s remaining claim and find it to be without merit.
Mikoll, J. P., Mercure, White, Yesawich Jr. and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.